11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Bravito Gonzales,                              * From the 104th District
                                                 Court of Taylor County,
                                                 Trial Court No. 17461B.

Vs. No. 11-11-00359-CR                         * June 12, 2014

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.